Exhibit FORM OF SUPPORT AGREEMENT This SUPPORT AGREEMENT (this “Agreement”), dated as of December 5, 2009, is by and between IXYS Corporation, a Delaware corporation (“Parent”) and the individual set forth on Schedule A hereto (the “Stockholder”). WHEREAS, as of the date hereof, the Stockholder is the holder of the number of shares of common stock, par value $0.01 per share (“Common Stock”), of Zilog, Inc., a Delaware corporation (the “Company”), set forth opposite the Stockholder’s name on Schedule A (all such shares set forth on Schedule A, together with any shares of Common Stock of the Company that are hereafter issued to or otherwise acquired or owned by the Stockholder prior to the termination of this Agreement being referred to herein as the “Subject Shares”); WHEREAS, Parent, Zanzibar Acquisition, Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and the Company propose to enter into an Agreement and Plan of
